 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                                No. 2:18-cv-01750-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    D. RUTHERFORND, et al.,
15                       Defendants.
16

17          Plaintiff Raymond Lee Goins (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 11, 2019, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 35.) Neither

23   party has filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed December 11, 2019 (ECF No. 35), are

 5   adopted in full;

 6          2. Defendants’ Motion for Summary Judgment (ECF No. 30) is GRANTED;

 7          3. Plaintiff’s claims against Defendants Hard, Saavedra, and Saelee are DISMISSED,

 8   with prejudice, due to Plaintiff’s failure to exhaust his administrative remedies against them

 9   before commencing this action, see 42 U.S.C. § 1997e(a), and Plaintiff’s failure to oppose

10   Defendants’ motion, see Local Rule 230(1), Fed. R. Civ. P. 41(b); and

11          4. This action shall proceed on Plaintiff’s claims that Defendants Rutherford and

12   Elizarraras used excessive force against Plaintiff in violation of the Eighth Amendment.

13          IT IS SO ORDERED.

14   Dated: January 8, 2020

15

16

17                                 Troy L. Nunley
18                                 United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                       2
